NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 12, 2009*
                                 Decided November 13, 2009

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge    
          
No. 09‐2649

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 05‐30078

ROBERT LEE WILSON,                                   Jeanne E. Scott,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

       Robert Wilson appeals from an order reducing his prison sentence under 18 U.S.C.
§ 3582(c)(2) but not as much as he had hoped.  Because Wilson does not point to any error
by the district court, we affirm the order.

        Wilson pleaded guilty in 2005 to distributing crack cocaine.  See 21 U.S.C. § 841(a)(1). 
With his criminal history category of VI and a total offense level of 29, his guidelines
imprisonment range was 151 to 188 months.  The district court sentenced him to 168 months
in prison.  


       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 09‐2649                                                                             Page 2


        In September 2009 Wilson moved under § 3582(c)(2) for a sentence reduction based
on Amendments 706 and 709 to the guidelines.  Amendment 706, which the Sentencing
Commission has made retroactive, see U.S.S.G. § 1B1.10(c), reduced the base offense level for
most drug crimes involving crack, see U.S.S.G. supp. to app. C, 226‐31 (2007) (amendment
706); United States v. Monroe, 580 F.3d 552, 554 (7th Cir. 2009).  Amendment 709, which is not
retroactive, see U.S.S.G. § 1B1.10(c), instructs sentencing courts, when computing a
defendantʹs criminal history score, to treat as a single sentence all prior sentences that were
imposed on the same day, unless the underlying crimes were separated by an intervening
arrest, see U.S.S.G. supp. to app. C, 235‐41 (2007) (amendment 709); United States v.
Alexander, 553 F.3d 591, 592 (7th Cir. 2009).  Wilson did qualify for a reduction under
Amendment 706.  But he also had been sentenced on the same day in state court for 11 prior
convictions for driving on a revoked license, and because these driving offenses had been
counted separately in calculating his criminal history score, Wilson argued that
Amendment 709 entitled him to a further reduction beyond that warranted by Amendment
706.  The district court granted the motion for reduction on the basis of Amendment 706 and
reduced Wilson’s prison term to 144 months.  But the court denied Wilson’s  motion “in all
other respects” and did not give him an even lower sentence based on Amendment 709.

       Wilson asserts that the district court abused its discretion by refusing to further
lower his sentence based on Amendment 709, but he never explains how that amendment
applies or how the district court erred.  Instead, Wilson argues for the first time that he
never served any time in prison for the driving offenses and therefore they should not have
counted at all toward his criminal history.  But Wilson received a six‐month jail term for
each conviction (with each term running concurrently and all but 62 days suspended), so
this contention would have been frivolous even on direct appeal.  See U.S.S.G. § 4A1.2(c)(1);
United States v. Morgan, 354 F.3d 621, 623 (7th Cir. 2003).  His contention, moreover, has
nothing to do with Amendment 709 or § 3582(c)(2).  See United States v. Lawrence, 535 F.3d
631, 637 (7th Cir. 2008).  In any event, as we have noted, Amendment 709 was not made
retroactive by the Sentencing Commission, and thus the district court was correct that the
amendment could not supply the basis for a further reduction under § 3582(c)(2).  See
U.S.S.G. § 1B1.10(a)(2)(A), (c); Alexander, 553 F.3d at 593. 

                                                                                  AFFIRMED.